DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 9/20/2021 has been received and will be entered. The response is non-compliant. Specifically, it would appear as if Claim 3 is cancelled, yet the status identifier is listed as “(Original).” To prevent delays in prosecution, the requirement for compliance with the rules is waived for this response only. 
Claim(s) 1-2, 4-7, and 9-21 is/are pending.
Claim(s) 1, 13, and 19 is/are currently amended.
Claim(s) 3 and 8 is/are acknowledged as cancelled.

Response to Arguments
Claim Rejections – 35 U.S.C. §112
I. With respect to the rejection of Claim 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, the traversal is for the reasons set forth in the Remarks. (Remarks of 9/20/2021 at 6-7). Applicants have construed the language on the record. Id. This is persuasive. The rejection is WITHDRAWN. 

Claim Rejections – 35 U.S.C. §§102-103
	I. With respect to the rejection of Claim(s) 1, 2, 3, 4, 7, 8, 9, 10, 11, 12, 13, 14, 15, 19, 20, and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Jordan, et al., Synthesis of Graphene Nanoribbons via the Topochemical Polymerization and Subsequent Aromatization of a Diacetylene Precursor, Chem 2016; 1: 78-90, with Supplementary Information (July 7, 2016; hereinafter “Jordan at __”), the Remarks rely on a Declaration under 37 CFR 1.130 to disqualify the reference. (Remarks of 9/20/2021 at 9). This is persuasive. The rejection is WITHDRAWN. 
II. With respect to the rejection of Claim 5, 6, 16, 17, 18 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Jordan, et al., Synthesis of Graphene Nanoribbons via the Topochemical Polymerization and Subsequent Aromatization of a Diacetylene Precursor, Chem 2016; 1: 78-90, with Supplementary Information (July 7, 2016; hereinafter “Jordan at __”) in view of: (i) US 2014/0212668 to Dichtel, et al., the rejection is WITHDRAWN in view of the discussion above. 


III. With respect to the rejection of Claim(s) 1-2 and 6 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang, et al., Bottum-Up Synthesis of Soluble and Narrow Graphene Nanoribbons Using Alkyne Benzannulations, JACS 2016; 138: 9137-9144 (June 29, 2016; hereinafter “Yang at __”), the traversal relies on incorporation of a non-rejected dependent claim. (Remarks of 9/20/2021 at 9). This is persuasive. The rejection is WITHDRAWN. 

Allowable Subject Matter
I. Claims 1-2, 4-7, and 9-21 are allowed.
	Search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736